DETAILED ACTION
This action is in response to the amendments and remarks filed 08/16/2021 in which claims 1, 2 and 8 have been amended, claims 1-14 are pending and ready for examination.
Response to Amendment
The previous 35 U.S.C. 103 rejections citing Lu in view of Vuong are withdrawn in view of the Applicants’ arguments and amendments.
Response to Arguments
Applicant's arguments filed 08/16/2021 have been fully considered but they are now moot because they are directed in their entirety to grounds of rejection which are no longer cited in the current rejection and the new limitations of the amended claims which had not been previously addressed. See the updated rejection below citing a new combination of references to address the amended claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8 and 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wail Falath, Aneela Sabir, Karl I. Jacob, Novel reverse osmosis membranes composed of modified PVA/Gum Arabic conjugates: Biofouling mitigation and chlorine resistance enhancement, Carbohydrate Polymers, Volume 155, 2017, Pages 28-39 (hereinafter “Falath”).
Regarding claim 8 Falath discloses a water treatment method comprising: 
providing a polymer membrane including a polymer mixed with Arabic gum such that the Arabic gum is incorporated with the polymer, wherein the polymer membrane minimizes biofouling; providing an untreated water stream; and treating the untreated water stream by directing it through the polymer membrane; Abstract, Fig. 2, 2.2. Membrane casting, 2.3.7. Permeation and salt rejection testing, 4. Conclusion. 
Regarding claim 10 Falath discloses the water treatment method of claim 8, wherein the polymer membrane includes 0.1, 0.3, 0.5, 0.7 and 0.9 wt% Arabic gum (Table 1).
Regarding claim 11-12 Falath discloses the water treatment method of claim 8, with regard to “the polymer membrane minimizes biofouling against at least one bacteria selected from the group consisting of a Gram-positive bacteria and a Gram-negative bacteria” and “the polymer membrane minimizes biofouling against at least one bacteria selected from the group consisting of Escherichia coli, Pseudomonas aeruginosa, Klebsiella pneumonia, isolate of Salmonella, and Staphylococus aureus”, this is considered an inherent property of gum Arabic as supported by the instant disclosure which does not add to novelty; see MPEP 2112 (I), “[t]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer”. 
Regarding claim 13 Falath discloses the water treatment method of claim 8, wherein the untreated water stream may be seawater (1. Introduction).
claim 14 Falath discloses the water treatment method of claim 8, and while it is not specifically disclosed that the polymer membrane removes from the untreated water stream at least one of the group consisting of a fungus, a virus, and a protozoa, however because the membrane is the same structure as acclaimed, and the claimed materials are inherently present in seawater and would thus inherently have been removed along with the smaller salt ions during filtration.  See MPEP 2112.02.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wail Falath, Aneela Sabir, Karl I. Jacob, Novel reverse osmosis membranes composed of modified PVA/Gum Arabic conjugates: Biofouling mitigation and chlorine resistance enhancement, Carbohydrate Polymers, Volume 155, 2017, Pages 28-39  (hereinafter “Falath”) in view of US 8,366,924 B2 (hereinafter “Vuong”).
Regarding claim 1 Falath discloses a water treatment system comprising: 
a water tank including an outlet; and 
a polymer membrane contained within the water tank, wherein the polymer membrane includes a polymer (PVA) mixed with Gum Arabic such that the Gum Arabic is incorporated with the polymer so as to minimize biofouling, 
wherein the water tank is configured such that untreated water is treated by passing the untreated water through the polymer membrane before the treated water stream exits at the outlet (permeate tube); Abstract, Fig. 2, 2.2. Membrane casting, 2.3.7. Permeation and salt rejection testing, 4. Conclusion. 
Falath discloses a dead end filtration and thus does not disclose an inlet in fluid communication with the outlet, such that an untreated water stream entering at the inlet is treated by passing the untreated water stream through the polymer membrane before the treated water stream exits at the outlet. 
However Vuong discloses a reverse osmosis seawater treatment system that uses a water tank (135) including an inlet 130 in fluid communication with an outlet 140; and a membrane contained within the water tank, wherein the water tank is configured such that an untreated water stream entering at the inlet 130 is treated by passing the untreated water stream through the polymer membrane before the treated water stream exits at the outlet 140 (Fig.1, C5/L12-
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the RO membrane system of Falath by including an inlet in fluid communication with the outlet, such that an untreated water stream entering at the inlet is treated by passing the untreated water stream through the polymer membrane before the treated water stream exits at the outlet as disclosed by Vuong in order to treat water in a continuous process that does not require reloading the tank with water.
Regarding claim 2 Falath in view of Vuong discloses the water treatment system of claim 1, but does not disclose wherein the polymer is polysulfone. 
However Vuong discloses using a membrane which includes polysulfone for a similar RO membrane process (Fig.1, C5/L12-C6/L43, C6/L33-43). 
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the RO membrane system of Falath in view of Vuong by substituting for the polymer polysulfone as disclosed by Vuong because this involves the simple substitution of known polymers used in RO membranes to obtain the predictable results of successful membrane formation.
Regarding claim 3 Falath in view of Vuong discloses the water treatment system of claim 1, wherein the polymer membrane includes 0.1, 0.3, 0.5, 0.7 and 0.9 wt% Arabic gum (Table 1). 
Regarding claim 4-5 Falath in view of Vuong discloses the water treatment system of claim 1, with regard to “the polymer membrane minimizes biofouling against at least one [t]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer”. 
Regarding claim 6 Falath in view of Vuong discloses the water treatment system of claim 1, wherein the untreated water stream may be seawater (1. Introduction).
Regarding claim 7 Falath in view of Vuong discloses the water treatment system of claim 1, and while it is not specifically disclosed that the polymer membrane removes from the untreated water stream at least one of the group consisting of a fungus, a virus, and a protozoa, however because the membrane is the same structure as acclaimed, and the claimed materials are inherently present in seawater and would thus inherently have been removed along with the smaller salt ions during filtration.  See MPEP 2112.02.
Regarding claim 9 Falath discloses the water treatment method of claim 8, but does not disclose wherein the polymer is polysulfone. 
However Vuong discloses using a membrane which includes polysulfone for a similar RO membrane process (Fig.1, C5/L12-C6/L43, C6/L33-43). 
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the RO membrane system of Falath in view of Vuong by substituting for the polymer polysulfone as disclosed by Vuong because this involves the simple substitution .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J. MCCULLOUGH whose telephone number is 571-272-8885 and whose direct fax number is 571-273-8885.  The examiner can normally be reached on Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773                     


/Jason M Greene/            Primary Examiner, Art Unit 1773